Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-8 are pending.  Claims 1-8 are examined on the merits.




Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by An et al (KR 2013090029 A).  
An et al teach composition useful for skin external application (thus transdermally, thus claim 7 is met), comprises steamed ginseng seed extract, which is processed by steaming ginseng seeds, and extracting with water, alcohol or hexane (see Title). An et al teach composition comprises steamed ginseng seed extract, which is processed by steaming ginseng seeds at 30-120 degrees C for 1-10 times, and extracting with water, alcohol (thus inherently contains the claimed ginsengnoside, thus claims 1-3 are met) or hexane. DESCRIPTION - An INDEPENDENT CLAIM is also included for preparing the composition, comprising first drying ginseng seeds at 60-70 degrees C for 2-10 hours, and second drying ginseng seeds at 50-120 degrees C for 1-3 hours, steaming the dried ginseng seeds for 1-10 times, crushing, passing through 1-200 mesh, adding 10 kg water or 10-90% organic solvent (1-20 times), heating at 10-100 degrees C for 3-24 hours, allowing to stand for a day, filtering, and removing the solvent at 30-80 degrees C under a vacuum pressure of 760-200 mmHg, where the weight of steaming ginseng seed extract and steamed ginseng seed oil based on the total weight of the composition is 0.001-40 wt.%. USE - The composition is useful for skin external application (claimed). ADVANTAGE - The composition exhibits skin-protecting, anti-aging and anti-wrinkle effects (see Abstract) (thus a method for improving skin wrinkles by promoting collagen synthesis and inhibiting collagen degradation in skin, thus claims 1, 4, and 5 are met). 
Therefore, the reference is deemed to anticipate the instant claim above.


Claims 1-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Park et al (JP 2015157870 A).  
Cho et al teach to provide, by using Panax ginseng seed extract, a composition for facilitating blood circulation, improving viability of endothelial cells, increasing mobility of endothelial cells, and facilitating angiogenesis by tube formation of endothelial cells, a composition for improving skin beauty for inhibiting skin aging, improving wrinkles (thus a method for improving skin wrinkles), and providing skin whitening and skin moisturizing effects, and a composition for enhancing penile erection by increasing synthesis of nitric oxide (NO) that is a signal transduction substance to induce strong relaxation activity of the smooth muscle of penis corpus cavernosum, thereby improving male sexual function. SOLUTION: A composition for inhibiting skin aging comprising an ethanol extract of Panax ginseng seed (thus inherently contains the claimed effective amount of ginsengnoside, thus claims 1-3 are met) as an active ingredient is provided. (see Abstract). Cho et al teach collagen is the main skin composition component associated with skin aging and is a protein that accounts for 77% of the total dry weight of the skin excluding fat and 90% of the fiber component of the dermis, and is used for skin strength, elasticity and It serves the function of maintaining flexibility. Therefore, the promotion of collagen synthesis (thus claim 4 is met) and the suppression of decomposition have become important problems related to skin cosmetology and suppression of skin aging (thus claim 5 is met) [0016]. Cho et al teach examples of the preparation for oral administration (thus claim 8 is met) include tablets, pills, granules, soft / hard capsules, powders, fine granules, powders, emulsions, syrups, pellets and the like. Examples of the preparation for parenteral administration include injections, infusions, ointments, lotions (thus transdermally, thus claim 7 is met), sprays, suspending agents, emulsions, suppositories and the like [0035]. Cho et al teach in the case of humans, the daily dose of the active compound may be in the range of 1 to 100 mg / kg body weight, preferably 5 to 70 mg / kg body weight (thus overlaps with the ranges in claim 6, thus claim 6 is met), and may be administered once or in several divided doses [0039]. Cho et al teach as shown in FIG. 1, the ginseng seed extracts of Examples 1 and 2 according to the present invention showed 1300% to 2000% NO production at a concentration of 100 μg / ml as compared with the untreated group, and comparative examples [0052].
Therefore, the reference is deemed to anticipate the instant claim above.


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655